 

 

Case 2:20-cr-00485-SPL Document 22 Filed 04/23/20 Page 1of1

AO 442 (Rev. 11/1) Arrest Warrant (Page 1)

UNITED STATES DISTRICT COURT

for the

District of Arizona Ss

United States of America

 

 

 

Vv. )

) Case No. 20-09119MJ-001-PHX-ESW

) a |
FILED __ Lopes
5 ~ Vi recaven __ GORY
Austin Ryan Steinbart ) y . |
Defendant APR 2 7 2020

$s pesTecT COURT |
ARREST WARRANT GLEAK U = AZONA um
To: Any authorized law enforcement officer Ye —_

 

YOU ARE COMMANDED to arrest and bring before a United States Magistrate Judge without unnecessary delay

(name of person to be arrested) Austin Ryan Steinbart

 

who is accused of an offense or violation based on the following document filed with the court:

O Indictment [ Superseding Indictment O Information O Superseding Information O Complaint
LO) Probation Violation Petition O Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

18:3142: Violation of Pretrial Release

Date: April 22, 2020 Aw Suk

LY ™ Us uing Officer's signature

A re

 

City and state: Phoenix, Arizona Caryn Smith, Deputy Clerk

Printed nam and title

 

Return

 

This warrant was received $ ato thealioa AO ____ , and the person was arrested on (date) ey/as(yoao a
at (city and state) the DN,

Date: 0 9/B/podo fico J BD SA

Arresting officer's signature

OSMS

Printed name and title

 

cc: PTS

     

ee

Le TG
a8

add GADS-

 

 
